Citation Nr: 1036271	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an extraschedular rating for a left inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 
1970.

This matter comes before the Board of Veterans' Appeals on appeal 
from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which continued a 0 percent (noncompensable) rating for left and 
right inguinal hernias secondary to prostate surgery.

Historically, the Veteran was granted service connection for left 
and right inguinal hernias in a September 2006 rating decision 
and assigned a noncompensable rating effective May 31, 2006.  The 
noncompensable rating was continued in the November 2006 rating 
decision.  In a June 2007 rating decision, the RO granted an 
effective date of August 2, 2005 for the grant of service 
connection for inguinal hernias.

The Board notes that the above issue was remanded by the Board in 
November 2009 for further evidentiary development.  As will be 
further explained below, the Board finds that further development 
is necessary and the issue must therefore be remanded again.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to an initial increased rating for a left inguinal 
hernia.

The Board notes that the above issue was previously remanded in 
order for an examiner to determine the effects of the Veteran's 
left inguinal hernia on his employability and then depending on 
the results of that review, the RO was to determine if it was 
necessary for the above issue to be referred to the Director of 
the Compensation and Pension Service for consideration of the 
claim on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  
In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  The Board itself may not assign an extraschedular 
rating in the first instance, but must leave that initial 
determination to the Under Secretary for Benefits or the Director 
of the Compensation & Pension Service.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001) (recognizing that 'the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)').

"The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
38 C.F.R. 
§ 3.321(b)(1).

There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If the 
rating criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.

However, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, in the second step of the inquiry, the RO or Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) 
(related factors include "marked interference with employment" 
and "frequent periods of hospitalization"). Id.
When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

In the instant case, the Veteran presented evidence that he is 
limited to lifting 25 pounds or less as a result of his hernia.  
In his June 2007 Appeal to the Board of Veterans' Appeals, he 
stated that he could not maintain his lifelong employment at 
General Motors due to the lifting restriction.  He further stated 
that, having retired from GM, he is also unable to seek most 
part-time jobs due to the restriction.  The Veteran was diagnosed 
with the hernia in January 2006, and the lifting restriction was 
imposed in April 2006.  The Veteran reported retiring from his 
job in July 2006.  

Following the November 2009 remand, the Veteran was afforded a 
January 2010 VA examination to address the occupational effects 
of the his left inguinal hernia.  The examiner noted that the 
Veteran has difficulty with carrying heavy objects at home, but 
did not have irreducible problems at the time of the examination.  
It was noted that the Veteran does not require a truss and that 
pain occurs only when lifting.  Finally it was noted that the 
Veteran is not currently a candidate for surgery.  Upon 
examination the examiner noted that he was unable, with a 
valsalva maneuver in the right and left groin, to appreciate a 
hernia.  With respect to the issue of occupational effect, the 
examiner noted that the Veteran's left inguinal hernia would have 
significant effects on usual employment due to the Veteran's 
problems with lifting and carrying.  The examiner opined, after 
noting that the Veteran is retired, that if the Veteran wanted to 
return to work, he would be severely restricted in the area he 
could work due to his permanent weight restriction.  

The AOJ, after reviewing the January 2010 VA examination report, 
determined that is was unnecessary to refer the Veteran's claim 
to the Director of Compensation and Pension because there are no 
exceptional factors or circumstances associated with the 
Veteran's disability.  Specifically, the AOJ noted that the 
available evidence did not indicate that the 25 lb maximum lift 
restriction is a permanent restriction.  The Board, however, 
observes, as previously noted, that the January 2010 VA examiner 
stated that the Veteran's weight restriction was permanent.  
Additionally, the AOJ notes that the Veteran's left inguinal 
hernia does not meet the criteria for a higher schedular rating.  
In this regard, the Board notes that the Veteran's contention 
that his weight restriction associated with his hernia is the 
primary reason he cannot work.  The schedular rating does not 
address the Veteran's weight restriction as this is not part of 
the criteria used to determine assignment of a higher rating.  
The Veteran's weight restriction does however suggest significant 
functional impairment as a result of his disability.  As such, 
the Board has determined that the record reasonably raises the 
question of whether there is marked interference with employment 
so as to render impractical the application of the regular rating 
schedule standards.  Therefore, the Board concludes that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are met.  Accordingly, 
the AOJ must submit the issue to the Director, Compensation and 
Pension Service for consideration of whether an extraschedular 
evaluation is warranted.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should forward the file to the 
Director, Compensation and Pension Service 
for consideration of whether an 
extraschedular evaluation is warranted for 
the current manifestations of the 
Veteran's left inguinal hernia.  In 
particular, it should be noted that the 
Veteran is limited by a 25 lb. lifting 
restriction.

2.	Upon completion of the above actions, 
readjudicate the claim on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


